EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Holby Abern on February 12, 2021.

The application has been amended as follows: 
Claims 18, 20, 29, 32, 40, and 42 have been replaced with the following:

 --  Claim 18 (currently amended): Cross-country ski trail creation equipment comprising: 
a tracker device configured to form a plurality of tracks in a snow cover; 
a connection structure connecting the tracker device to a first tiller, wherein the connection structure is connected to the tracker device in a jointed manner around a first axis, and the first axis is transverse to a feed direction and transverse to the snow cover; and 
a support structure connectable to a vehicle and comprising a joint which extends parallel to a second axis transverse to the first axis, wherein the connection structure is 

-- Claim 20 (currently amended): The cross-country ski trail creation equipment of Claim 18, wherein the tracker device is connected to the connection structure by a joint along the first axis to enable revolving movement around the first axis. --

-- Claim 29 (currently amended): The cross-country ski trail creation equipment of Claim 18, wherein the second axis is parallel to the snow cover.--  

-- Claim 32 (cancelled). --
 
--  Claim 40 (currently amended): Cross-country ski trail creation equipment comprising: 
a tracker device configured to form a plurality of tracks in a snow cover; 
a connection structure connecting the tracker device to a first tiller, wherein the connection structure is connected to the tracker device in a jointed manner around a first axis, and the first axis is transverse to a feed direction and transverse to the snow cover; and 
a support structure connectable to a vehicle and comprising a joint which extends parallel to a second axis transverse to the first axis, wherein the connection structure is revolvably connectable to the support structure by the joint around the second axis to enable a free rotation around the second axis and the connection structure comprises a jointed 

-- Claim 42 (currently amended): Cross-country ski trail creation equipment comprising: 
a tracker device configured to form a plurality of tracks in a snow cover; 
a connection structure connecting the tracker device to a first tiller, wherein the connection structure is connected to the tracker device in a jointed manner around a first axis, and the first axis is transverse to a feed direction and transverse to the snow cover, the connection structure comprising a first joint, an actuator having a selectively adjustable length, and a second joint connectable to a third joint by the actuator such that a distance between the second joint and the third joint is selectively adjustable, the second joint being connectable to the tracker device by a fourth joint; and
a support structure connectable to a vehicle and comprising a fifth joint which extends parallel to a second axis traverse to the first axis, wherein the connection structure is revolvably connectable to the support structure by the fifth joint around the second axis to enable a free rotation around the second axis, and wherein the first joint of the connection structure extends along the second axis and is revolvably connectable to the vehicle around the second axis. --

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joan D Misa whose telephone number is (571)270-3745.  The examiner can normally be reached on 8:00AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571) 272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        
JOAN D. MISA
Examiner
Art Unit 3671



/JDM/             Examiner, Art Unit 3671